AQ 72A
(Rev. 8/82)

 

In the Anited States District Court
Sor the Southern District of Georgia
Brunswick Dibision

VERA V. BYRD, *
*
Plaintiff, * CIVIL ACTION NO.: 2:20-cv-129
*
Vv. *
*
ANDREW M. SAUL, Commissioner of *
Social Security, *
*
Defendant. *
ORDER

Presently before the Court is Defendant’s Consent Motion
for Entry of Judgment Under Sentence Four of 42 U.S.C. § 405(g)
With Reversal and Remand of the Cause to Defendant. Dkt. No.
11. Defendant asks this Court to remand this case to him for
“further consideration of whether Plaintiff continues to be
disabled... .” Id. at 1. Defendant’s counsel states
Plaintiff does not oppose the Motion. Id. at 2.

Thus, the Court GRANTS Defendant’s Consent Motion. The
Court REMANDS this case to the Commissioner under sentence four
of 42 U.S.C. § 405(g) for further administrative proceedings and

DIRECTS the Clerk of Court to CLOSE this case and enter the

 
SO ORDERED, this Tht , OZ.

 

  

 

ISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

AO 724A
(Rev. 8/82)

 

 

 
